NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

STATE OF FLORIDA,                )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case Nos. 2D18-2308
                                 )                              2D18-2328
JOHN EDWARD SIMPSON,             )                              2D18-2330
                                 )                              2D18-2331
           Appellee.             )
________________________________ )                       CONSOLIDATED


Opinion filed August 30, 2019.

Appeals from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General,
Tampa, for Appellant.

Donald J. Kilfin of The Kilfin Law Firm,
P.C., St. Petersburg, and Marc F.
Plotnick of Plotnick Law, P.A., St.
Petersburg, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.